Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, and 18
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Previous Objections Withdrawn
Objection to Figure 9 in drawing are withdrawn based on Amendments to drawing.

Previous Rejections Withdrawn
Rejection to claim 8 under 35 U.S.C. 112(b) are withdrawn based on the
Amendments.

Claim Objections
Claim 1 and 18 objected to because of the following informalities:  
“On” is missing after based in the following limitations: 
“and stratified based a type of user…”
“based the type of user associated…”
“and stratified based the type of user…”
In claim 1 following sentence looks grammatically incorrect. It looks like after “the ML knowledge DB” some words might be needed for example “which is” to make the sentence clear to understand. Also the element “the type of user associated with the user” is unclear.
wherein when executing the program, the processor creates or recommends at least one workflow corresponding to the request information of the user based on the ML knowledge stored in the ML knowledge DB based the type of user associated with the user and the analysis-target domain type associate with the request information.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Drevo et al. (US 2016/0132787 A1, herein after “Drevo”) in view of Ahuja-Cogny et al. (US 2016/0335549 A1; hereinafter “Ahuja-Cogny”).

Regarding claim 1, Drevo teaches a self-learning system for automatically performing
machine learning (ML), the system comprising (Para 0007: “Accordingly, a system is provided for multi-methodology, multi-user, self-optimizing Machine Learning as a Service for that automates and optimizes the model training process.” Para 0009: “According to one aspect of the disclosure, a system is provided to automate selection and training of machine learning models across multiple modeling methodologies.”)
a memory configured to store an ML knowledge database (DB) in which ML knowledge is stored (Para 0043: “The trained model repository 104c stores models trained by the system 100, e.g., models trained as part of the model recommendation, training, and optimization techniques described below.” Para 0040: “The repositories 104 may include any suitable storage mechanism, including a database, hard disk drive (HDD), Flash memory, other nonvolatile memory (NVM), network-attached storage (NAS), cloud storage, etc.” Para 0007: “The system uses a hybrid optimization technique to select between multiple machine learning approaches for a given dataset.” ML models are stored in repository which is stored in HDD, flash memory or other storage devices.) and stratified based [on] a type of user comprising a level of user knowledge and an analysis-target domain type comprising a classification of information based on a technical field in which the information is applied (Para 0044: “…execution (e.g., automating the gathering of client information relevant to a particular topic)…” Para 0055: The table on Para 0055 shows information is categorized based on domain (or technical field) and the technical experts corresponding to that domain.) and a program for automatically performing ML based on request information of a user (Para 0007: “Accordingly, a system is provided for multi-methodology, multi-user, self-optimizing Machine Learning as a Service for that automates and optimizes the model training process. The system uses a large-scale distributed architecture and is compatible with cloud services. The system uses a hybrid optimization technique to select between multiple machine learning approaches for a given dataset.” Para 0156: “The user requests candidate models from the system 100, optionally specifying the number of candidate models to be returned.” ML process runs automatically based on the dataset and model requests provided by the user.)
wherein when executing the program, the processor creates or recommends at least one workflow corresponding to the request information of the user based on the ML knowledge stored in the ML knowledge DB (Para 0156: “The method 600 may be performed entirely within the system 100. For example, a user could upload a dataset (via the dataset upload UI 102a) and the processing cluster 108 can perform the method 600 in a distributed manner to find a suitable model for the dataset…. The user requests candidate models from the system 100, optionally specifying the number of candidate models to be returned. The system 100 randomly selects candidate models from the set of modeling possibilities and returns corresponding information to the user in a suitable form.” Fig. 6. At least one ML model is returns to the user based on the user request and data provided.)
(Para 0055: The table shows knowledge operation, which forms the knowledge workflow, is categorized based on domain and user associated with the domain.)
and generates an execution code for performing the created or recommended workflow (Para 0163: “Processing may be implemented in hardware, software, or a combination of the two. In embodiments, processing is provided by computer programs executing on programmable computers/machines that each includes a processor, a storage medium or other article of manufacture that is readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and one or more output devices. Program code may be applied to data entered using an input device to perform processing and to generate output information.” Program code is generated by a processor for processing the request and providing the desired output.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine ML method of Drevo with the user type and domain type of Ahuja-Cogny to automate the selection of workflow models to improve quality and efficiency of work performance (Ahuja-Cogny, Para 0033).

Regarding claim 2, Drevo and Ahuja-Cogny teach the method of claim 1.
Ahuja-Cogny also teaches wherein the ML knowledge DB includes at least one of user knowledge obtained by transforming scope of modification in workflow based on user type into knowledge (Para 0047: “Moreover, although the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically. This general concept can even be extended to external resources controlled by other entities, provided that the data is accessible. For example, in some embodiments, the Knowledge Processing Computer 110 is configured to collect information published on one or more Social media feeds (e.g., Facebook(R), Twitter(R), etc.) associated with the business.” User profile data can be extracted from social media and knowledge processing computer processes this info needed for workflow generation. Para 0055: The knowledge operation is categorized based on domain or technical field and users associated to that domain and they may be asked to validate the process using their expertise in that field as mentioned in para 0056 as “However, for some processes, it may be desirable for the user to provide some level of validation that the process is generating correct results before, as well as expertise validation of results.”)
domain knowledge obtained by transforming scope of modification in workflow based on features of analysis-target domains into knowledge (Para 0049: “Notably, this process may be domain-specific (e.g., specific to the legal domain or the medical domain). For example, the document may be analyzed to detect domain-specific semantic knowledge structures specific to the domain Such as known words, symbols, or other indicia of a particular type of text. The simplest example is using the detection of a question mark to designate a sentence as being a question. More complex combinations of words and symbols may also be used (e.g., using the phrase "you need to . . . .” followed by a period to identify a task to be accomplished). In general, the document may be structured to follow domain-specific thought processes and their logic based step-by-step approach. The document also allows for identification of the kind of knowledge it contains: information, questions for which a professional working in the domain would require answers to draw conclusions and next steps, tasks a user would need to perform for a business operation.” Domain knowledge is obtained by analyzing features associated with the document type. The feature include semantic type info, certain combination of words which defines the scope of workflow (legal domain or medical domain).) 
guide knowledge in which information structures for generating workflow steps are defined (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow Such as, for example, medical diagnostics or financial advice. Four basic processes are shown in FIG. 4B: query processes, lawyer operation processes, document information sharing processes, and client operation processes. These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based Sub-processes and flow modeling, both options leading to their specific executable languages.” Guide knowledge which explains steps for workflow generation.)
and workflow knowledge obtained by transforming applicable workflows based on user type and domain type into knowledge (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow Such as, for example, medical diagnostics or financial advice.” User type info and domain type info is obtained and transformed/processed into knowledge as explained in para 0047 and 0049 above. They are associated with workflow knowledge.).
(Drevo, Para 0009, 0006).

Regarding claim 3, Drevo and Ahuja-Cogny teach the method of claim 2. 
Ahuja-Cogny also teaches wherein the processor creates at least one workflow corresponding to the request information of the user based on at least one of the user knowledge, the domain knowledge, the guide knowledge, and the workflow knowledge (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow such as, for example, medical diagnostics or financial advice.” Para 0055, 0056, Para 0047, Para 0049, and Para 0053 explains the user type knowledge, domain knowledge, guide knowledge, and workflow knowledge which is also discussed in claim 2 rejection. A workflow therefore can be generated for a given domain (medical diagnostics or financial advice etc.) using the user type knowledge, domain knowledge, guide knowledge, and workflow knowledge.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 4, Drevo and Ahuja-Cogny teach the method of claim 2. 
Drevo also teaches setting depth information for defining user-setting ranges of workflow or automatic-setting workflow ranges based on users and user type (Para 0057: “In conjunction with uploading datasets via the upload UI 102, a user can configure various parameters of a data run. For example, the user can specify a hyperpartition selection strategy, a hyperparameter tuning strategy, a performance metric to optimize, a budget, a priority level, etc. The system 100 can use the priority level to prioritize among multiple pending data runs…. The user-specified parameters are stored within the data runs table 106b, along with the location of the uploaded dataset. The system 100 may provide default values for any data run parameters not explicitly specified.” Para 0060: “Using the UI 102b, a user can provide additional methodologies for handling both Supervised and unsupervised tasks of all types, not just classification, so long as the methodologies can be conditionally parameterized and a Success metric evaluated. In some embodiments, a user can add a custom machine learning algorithm from a third-party toolkit or in a specific programming language. Thus, the system 100 provides a standardized model methodology API. A developer/user creates a bridge between the API methods and their custom methodology implementation.” Model parameters setting may be done by the user which eventually defines model setting ranges for a user.).
Drevo does not explicitly teach wherein the user knowledge is structured to include user type information, user operating environment information.
Ahuja-Cogny, however, teaches wherein the user knowledge is structured to include user type information, user operating environment information (Para 0047: “For example, in some embodiments, the Knowledge Processing Computer is configured to collect information published on one or more Social media feeds (e.g., Face book(R), Twitter(R), etc.) associated with the business. This information may then be processed in a manner similar to a document (as described above in FIG. 1), while taking into account the specific characteristics of the medium.” User operation environment (User’s business) is gathered from social media. User type info can also be gathered from social media. Explained in claim 2 with reference to para 0055 and 0056 how information or workflow can be categorized based on user and domain type.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 5, Drevo and Ahuja-Cogny teach the method of claim 2. 
Ahuja-Cogny also teaches wherein the domain knowledge is structured to include domain type information and problem type information indicating a type of a problem to be solved by the domain type (Para 0049: “Notably, this process may be domain-specific (e.g., specific to the legal domain or the medical domain). For example, the document may be analyzed to detect domain-specific semantic knowledge structures specific to the domain Such as known words, symbols, or other indicia of a particular type of text. The simplest example is using the detection of a question mark to designate a sentence as being a question. More complex combinations of words and symbols may also be used (e.g., using the phrase "you need to . . . . followed by a period to identify a task to be accomplished). In general, the document may be structured to follow domain-specific thought processes and their logic based step-by-step approach. The document also allows for identification of the kind of knowledge it contains: information, questions for which a professional working in the domain would require answers to draw conclusions and next steps.” Domain-specific semantic knowledge is analyzed to understand the problem in question and provide answers and next steps.).


Regarding claim 6, Drevo and Ahuja-Cogny teach the method of claim 2. 
Drevo also teaches wherein the guide knowledge is structured to include at least one of:
use-experience knowledge (Para 0002: “Given a dataset D consisting of N supervised learning example (data point, label) pairs, a data scientist may be interested in identifying a model that can accurately predict a label for a previously unseen data point.” Use-experience knowledge includes predicting the output/label using a prediction model.).
Drevo does not explicitly teach location information knowledge, data condition knowledge, model restriction knowledge, and execution restriction knowledge
Ahuja-Cogny, however does teach:
location information knowledge (Para 0069: “The computer system 910 also includes a disk controller 940 coupled to the bus 921 to control one or more storage devices for storing information and instructions, such as a hard disk 941 and a removable media drive 942 (e.g., floppy disk drive, compact disc drive, tape drive, and/or solid state drive)…. RAM 932 may contain data and/or program modules that are immediately accessible to and/or presently being operated on by the processors.” The above para contains data storage location information.)
data condition knowledge (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow such as, for example, medical diagnostics or financial advice. Four basic processes are shown in FIG. 4B: query processes, lawyer operation processes, document information sharing processes, and client operation processes. These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based. Sub-processes and flow modeling, both options leading to their specific executable languages.” Data conditioning includes specific workflow model elements to construct a workflow of a specific class.)
model restriction knowledge (Para 0010: “Some embodiments of the aforementioned method apply machine learning techniques during processing. For example, in one embodiment, a trained machine learning model is used to automatically perform the mapping of the plurality of information elements into the knowledge processes using the knowledge process modeling language.” Para 0053: “These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based Sub-processes and flow modeling, both options leading to their specific executable languages”   Executable ML Models are restricted to map information elements to relevant knowledge processes. Also basic processed are linked or combined to form an executable workflow/process flow.)
execution restriction knowledge (Para 0009: “In some embodiments, the information dataset is organized into information elements by determining a domain corresponding to the information dataset and identifying the information elements based on domain-specific
semantic knowledge structures. These domain-specific semantic knowledge structures may correspond to, for example, (i) a word, symbol, or phrase associated with the domain or a natural language associated with the domain.” Execution restriction knowledge includes domain-specific or restriction knowledge.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 7, Drevo and Ahuja-Cogny teach the method of claim 2. 
Drevo also teaches the use-experience knowledge includes at least one of a prediction type, frequencies of use of ML models, a label, and information about whether a label is necessary (Para 0002: “Given a dataset D consisting of N supervised learning example (data point, label) pairs, a data scientist may be interested in identifying a model that can accurately predict a label for a previously unseen data point.” Use-experience knowledge includes predicting the output/label using a prediction model.).
Drevo does not explicitly teach wherein the location information knowledge includes at least one of a data storage location required to perform the workflow and an access route of a software package (Para 0069: “The computer system 910 also includes a disk controller 940 coupled to the bus 921 to control one or more storage devices for storing information and instructions, such as a hard disk 941 and a removable media drive 942 (e.g., floppy disk drive, compact disc drive, tape drive, and/or solid state drive)…. RAM 932 may contain data and/or program modules that are immediately accessible to and/or presently being operated on by the processors.” The above para contains data storage location information and route to access the software /program module)
the data condition knowledge includes at least one of a specific workflow for defining the workflow, a specific model element, and information on input and output data conditions (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow such as, for example, medical diagnostics or financial advice. Four basic processes are shown in FIG. 4B: query processes, lawyer operation processes, document information sharing processes, and client operation processes. These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based. Sub-processes and flow modeling, both options leading to their specific executable languages.” Data conditioning includes specific workflow model elements to construct a workflow of a specific class.)
the model restriction knowledge includes knowledge for restricting executable workflows or executable ML models (Para 0010: “Some embodiments of the aforementioned method apply machine learning techniques during processing. For example, in one embodiment, a trained machine learning model is used to automatically perform the mapping of the plurality of information elements into the knowledge processes using the knowledge process modeling language.” Para 0053: “These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based Sub-processes and flow modeling, both options leading to their specific executable languages”   Executable ML Models are restricted to map information elements to relevant knowledge processes. Also basic processed are linked or combined to form an executable workflow/process flow.)
(Para 0009: “In some embodiments, the information dataset is organized into information elements by determining a domain corresponding to the information dataset and identifying the information elements based on domain-specific semantic knowledge structures. These domain-specific semantic knowledge structures may correspond to, for example, (i) a word, symbol, or phrase associated with the domain or a natural language associated with the domain.” Execution restriction knowledge includes domain-specific or restriction knowledge.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 8, Drevo and Ahuja-Cogny teach the method of claim 6. 
Drevo also teaches wherein the guide knowledge has an if-then- else structure with regard to the model restriction knowledge and the execution restriction knowledge (Para 0085: “To find a suitable (and ideally, the best) SVM for a dataset, the system 100 must enumerate all combinations of parameters. This process is complicated by the fact that certain parameters may depend on other parameters. For example, the "kernel’ parameter may take any of the values “linear,” “polynomial.” “RBF” (Radial Basis kernel (RBF), or “sigmoid.” A "polynomial kernel would necessitate choosing a positive integer value for “degree,” while the choice of “RBF would not. Likewise, the “sigmoid kernel may require its own 'gamma' value. Thus, the parameter "degree is conditional on the selection of “polynomial' for the kernel.” The choice of ML (which in this case is SVM) depends on parameters selection. A conditional statement is used for Kernel/parameter selection to eventually select the most suitable model. Parameters selection restricts the model to be of certain type and executable.)
the processor automatically obtains the model restriction knowledge and the execution restriction knowledge through information on a result of performing the workflow (Para 0009: “According to one aspect of the disclosure, a system is provided to automate selection and training of machine learning models across multiple modeling methodologies. The system comprises: a model methodology repository configured to store one or more model methodology implementations, each of the model methodology implementations associated with a modeling methodology.” Model restriction knowledge is obtained while automatic selection of machine learning models together with model methodology implementation (which makes restriction knowledge for execution) that tells how to perform the workflow.).

Regarding claim 9, Drevo and Ahuja-Cogny teach the method of claim 2.
Drevo also teaches wherein the workflow knowledge comprises a plurality of nodes for defining individual unit functions constituting the workflow, attribute information of the nodes, and inter-node connection information (Para 0009: “a processing cluster comprising a plurality of worker nodes, each of the worker nodes configured to select a data run record from the data hub, to select a dataset from the dataset repository, to select a modeling methodology from the model methodology repository; to generate a parameterization within with the model methodology, to generate a model having the selected modeling methodology and generated parameterization, to train the generated model on the selected dataset, to evaluate the performance of the trained model on the selected dataset, to generate a performance record, and to store the generated performance record to the data hub.” Figure 1. Multiple nodes are used to perform the functions associated with the model workflow. Figure 1 shows inter-node connection details.).

Regarding claim 10, Drevo and Ahuja-Cogny teach the method of claim 9. 
Drevo also teaches wherein the plurality of nodes include at least two of a task starting node, a data processing node, a conditional branch node, and a task ending node (Para 0062: “The job management UI 102c can be used to manage jobs within the system 100. The term 'job' is used hereinto refers to a discrete task performed by a worker node 110. Such as training a model on a dataset and storing the model performance to the performance table 106d, as described below in conjunction with FIG. 7. By breaking individual model trainings into discrete jobs, the system 100 can employ distributed processing techniques. A user may use the job management UI 102c to monitor the status of jobs and to start and stop jobs as desired.” Fig. 1. Para 0065: “More specifically, a worker node 110 can efficiently query the data hub 106 to identify data runs and/or model trainings that need to be processed, perform the corresponding processing, and record the results back to the data hub 106, which implicitly notifies other worker nodes 110 that the processing is complete.” Each node/job is used to perform discrete task including data processing. Job management UI is used to know if a task has started or ended on the node (The nodes can be called starting node when job started, or ending node when job is finished).).

Regarding claim 11, Drevo and Ahuja-Cogny teach the method of claim 10. 
Ahuja-Cogny also teaches wherein the ML knowledge DB further includes logical knowledge obtained by transforming a function available in the workflow into knowledge (Para 0034: “A kind of business AI is developed based on knowledge-based business thought processes and logic for knowledge processes. This business AI is not based on the aggregation of very large amounts of data for analysis (as is generally the case in AI) and natural language processing, but rather, on the precision of the logical structure of knowledge processes and its use in these knowledge processes (akin to a mathematics-like structured language), and a detailed identification of the structure of that logic for use in building knowledge processes. Machine learning can, in addition, be applied to this approach for enhanced results.” ML is used to process knowledge based activities and functions, converting them into logical structure.)
the processor concretizes the created workflow to a logical knowledge level based on the logical knowledge (Para 0034: “A kind of business AI is developed based on knowledge-based business thought processes and logic for knowledge processes. This business AI is not based on the aggregation of very large amounts of data for analysis (as is generally the case in AI) and natural language processing, but rather, on the precision of the logical structure of knowledge processes and its use in these knowledge processes (akin to a mathematics-like structured language), and a detailed identification of the structure of that logic for use in building knowledge processes. Machine learning can, in addition, be applied to this approach for enhanced results.” The resulting workflow will have a logical structure of knowledge processes.).


Regarding claim 12, Drevo and Ahuja-Cogny teach the method of claim 11.
Ahuja-Cogny also teaches wherein the logical knowledge is mapped to 0 or more entities of physical knowledge (Para 0012: “The knowledge processing computer is configured to organize an information dataset comprising knowledge into a plurality of information elements and map the plurality of information elements into knowledge processes expressed in a knowledge process modeling language.” Para 0050: “For example, FIG. 3B shows an example of information elements 305 generated based on the document 300 in FIG. 3A. In this example, six elements of knowledge processes have been identified: 305A, 305B, 305C, 305D, 305E, and 305F.” Logical knowledge is mapped to information elements which contain the physical knowledge.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 13, Drevo and Ahuja-Cogny teach the method of claim 2.
Ahuja-Cogny also teaches wherein the ML knowledge DB further includes physical knowledge for defining model elements at a software library level available in the workflow (Para 0040: “The Knowledge Processing Computer 110 includes two additional components which are related to the processing of knowledge operations: a Knowledge Process Automation Workbench 110A and a Knowledge Process Building Platform 110B. These components 110A, 110B are collections of software elements (e.g., methods, classes, or routines) that provide certain processing functionality, as described in greater detail below.” The knowledge processing computer contain definition of software elements related to processing of physical knowledge.)
the processor generates the execution code of the workflow based on the physical knowledge (Para 0053: “It should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow Such as, for example, medical diagnostics …These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based Sub-processes and flow modeling, both options leading to their specific executable languages.” Para 0077. “An executable application, as used herein, comprises code or machine readable instructions for conditioning the processor to implement predetermined functions….An executable procedure is a segment of code or machine readable instruction, Sub-routine, or other distinct section of code or portion of an executable application for performing one or more particular processes.” The process flow /workflow containing physical knowledge is executable by processor.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 14, Drevo and Ahuja-Cogny teach the method of claim 13.
Drevo also teaches wherein the processor collects the request information of the user including an analysis-target domain type and a user type requested to be analyzed, creates or recommends at least one workflow corresponding to the request information of the user based on the ML knowledge DB (Para 0156: “The method 600 may be performed entirely within the system 100. For example, a user could upload a dataset (via the dataset upload UI 102a) and the processing cluster 108 can perform the method 600 in a distributed manner to find a suitable model for the dataset…. The user requests candidate models from the system 100, optionally specifying the number of candidate models to be returned. The system 100 randomly selects candidate models from the set of modeling possibilities and returns corresponding information to the user in a suitable form.” Fig. 6. Para 0056: “In some embodiments, a user can upload a training dataset and a corresponding testing dataset, wherein the training dataset is used to train a candidate model and the test dataset is used to measure the performance of the trained model using a specified performance metric.” Para 0013: “In some embodiments, the system further comprises a trained model repository, wherein at least one of the worker nodes is configured to store a trained model within the trained model repository.” User request the model for their dataset. User training and testing dataset is used to train a model. The data which user provides will decide the domain and the analysis target since model is based on this data. The best model corresponding to the dataset is suggested to the user from the model repository where ML models.)
generates the execution code based on the physical knowledge included in the ML knowledge DB (Para 0163: “Processing may be implemented in hardware, software, or a combination of the two. In embodiments, processing is provided by computer programs executing on programmable computers/machines that each includes a processor, a storage medium or other article of manufacture that is readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and one or more output devices. Program code may be applied to data entered using an input device to perform processing and to generate output information.” Para 0013: “In some embodiments, the system further comprises a trained model repository, wherein at least one of the worker nodes is configured to store a trained model within the trained model repository.” Processor generates the execution or program code to perform the processing of the various functions with regards to the desired output. The model elements (physical knowledge) are stored in model repository as explained in para 0013.).

Regarding claim 15, Drevo and Ahuja-Cogny teach the method of claim 14.
Ahuja-Cogny also teaches wherein before generating the execution code, the processor concretizes the recommended at least one workflow to a logical knowledge level based on logical knowledge included in the ML knowledge DB, converts the concretized workflow to an execution code level (Para 0007: “Alternatively (or additionally), the computer translates the knowledge processes in a business process model language and converts the translated knowledge processes into a business process executable language. In some embodiments, the computer also uses the business process executable language or the knowledge process executable language to automate one or more knowledge-based processes.” Para 0010: “In another embodiment, a trained machine learning model is used to automatically perform the translation of the knowledge processes in the business process modeling language.” Machine learning model is used to translate the knowledge process or workflow to business process model (which is supposed to be a logical model), and then converts into executable language).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 2.

Regarding claim 16, Drevo and Ahuja-Cogny teach the method of claim 14. 
Drevo also teaches wherein the processor executes the at least one workflow based on the generated execution code and updates the ML knowledge DB by feeding back a result of the at least one workflow (Para 0008: “The system can support different workflows based on whether the user is able to share the data or not. One workflow utilizes a “machine learning as-a-service' technique and is made available to all data scientists (with noncommercial use cases). The other workflow allows a user to obtain model recommendations while maintaining their datasets in private.” Para 0165: “Processing may be performed by one or more programmable processors executing one or more computer programs to perform the functions of the system.” Para 0160: “At block 704, the model is trained on the dataset and, at block 706, the trained model may be stored in the repository 104c (e.g., at the location specified by model path attribute 208e of FIG. 2). At block 708, the performance of the trained model is determined using the metric specified on the data run (e.g., attribute 204v. of FIG. 2) and, at block 710, the performance record is updated with the determined performance.” System generates workflow containing ML technique. The workflow model is stored in the ML repository. The performance result of the trained model is computed and record is updated accordingly in the ML repository.).

Regarding claim 17, Drevo and Ahuja-Cogny teach the method of claim 16.
Drevo also teaches wherein when no workflow corresponds to the request information of the user in the ML knowledge DB, the processor creates a plurality of workflows applicable (Para 0118: “At block 502, an initial sampling of models is generated and trained if a minimum number of models have not yet been trained for the dataset.” Para 0014: “According to another aspect of the disclosure, a method for machine learning comprises: (a) generating a plurality modeling possibilities across a plurality of modeling methodologies; (b) receiving a first dataset; (c) selecting a first plurality of models from the modeling possibilities; (d) evaluating a performance of each one of the first plurality of models on the first dataset… (k) generating a first performance vector comprising the performance of each one of the first plurality of models on the first dataset;… (o) among the models trained for the most similar dataset, select the one with the highest performance on the most similar dataset. Para 0156: “The user requests candidate models from the system 100, optionally specifying the number of candidate models to be returned. The system 100 randomly selects candidate models from the set of modeling possibilities and returns corresponding information to the user in a suitable form.” If model is not trained with the given dataset (meaning no best model already previously built for a given dataset), then a sample of models is generated corresponding to the request and data provided by the user which includes domain (since user provide training data to train model) and target specified by user (by providing candidate model type). Their performance are compared and best model is selected).

Regarding claim 18, Drevo teaches a self-learning method for automatically performing machine learning (ML) (Para 0007: “Accordingly, a system is provided for multi-methodology, multi-user, self-optimizing Machine Learning as a Service for that automates and optimizes the model training process.” Para 0009: “According to one aspect of the disclosure, a system is provided to automate selection and training of machine learning models across multiple modeling methodologies.”).
Drevo does not explicitly teach the method comprising: receiving request information of a user including a type of user comprising a level of user knowledge and an analysis-target domain type comprising a classification of information based on a technical field in which the information is applied; creating or recommending at least one workflow corresponding to the type of user associated with the user and the analysis-target domain type associated with the request information of the user based on ML knowledge stored in an ML knowledge database (DB) and stratified based [on] the type of user and the analysis-target domain type; and generating an execution code for performing the created or recommended workflow.
Ahuja-Cogny, however, teaches the method comprising: receiving request information of a user including a type of user comprising a level of user knowledge (Para 0065: “The Server 815 receives client data and related files from the end user via the Browser 810 and stores this information in a local Data Repository 820.” Client data is categorized based on their field of knowledge as shown in the table in para 0055.)
 and an analysis-target domain type comprising a classification of information based on a technical field in which the information is applied  (Para 0055: “The table below illustrates some categories of examples of knowledge operation performance that may be automated using the procedure.” Information is classified or categorized based on domain and its respective client type.)
creating or recommending at least one workflow corresponding to the type of user associated with the user and the analysis-target domain type associated with the request information of the user (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow such as, for example, medical diagnostics or financial advice.” Para 0054: “Knowledge User Input 505 comprising knowledge information is provided by a knowledge user.” “The client data is used in conjunction with knowledge process data from the Knowledge Process Catalog 805…” Workflow is generated based on technical field (or domain type) and client or user request associated with the domain.) based on ML knowledge stored in an ML knowledge database (DB) (Para 0047: “Moreover, although the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically.”) and stratified based [on] the type of user and the analysis-target domain type (Para 0044: “…to perform knowledge process associated tasks as well as larger business process tasks Such as, for example and without limitation, modeling (e.g., performing “what if analyses), execution (e.g., automating the gathering of client information relevant to a particular topic.)…” Para 0049: “…the knowledge information contained in the one or more documents is segregated…Notably, this process may be domain-specific (e.g., specific to the legal domain or the medical domain).” Client information is gathered and data is organized based on the domain type.)
(Para 0032: “Thus, a knowledge process can be executed and analyzed on server systems customized for knowledge-based operations (using KPEL) or classic IT business platforms (using BPEL).” Para 0077: “An executable procedure is a segment of code or machine readable instruction, Sub-routine, or other distinct section of code or portion of an executable application for performing one or more particular processes.”)
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 1.

Regarding claim 19, Drevo and Ahuja-Cogny teach the method of claim 18. 
Ahuja-Cogny teaches wherein the ML knowledge DB includes at least one of user knowledge obtained by transforming workflow ranges based on user type into knowledge (Para 0047: “Moreover, although the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically. This general concept can even be extended to external resources controlled by other entities, provided that the data is accessible. For example, in some embodiments, the Knowledge Processing Computer 110 is configured to collect information published on one or more Social media feeds (e.g., Facebook(R), Twitter(R), etc.) associated with the business. This information may then be processed in a manner similar to a document (as described above in FIG. 1), while taking into account the specific characteristics of the medium.” User profile data can be extracted from social media and knowledge processing computer processes this info needed for workflow generation. Para 0055: The knowledge operation is categorized based on domain or technical field and users associated to that domain and they may be asked to validate the process using their expertise in that field as mentioned in para 0056 as “However, for some processes, it may be desirable for the user to provide some level of validation that the process is generating correct results before, as well as expertise validation of results.” Para 0065: “…The client data is used in conjunction with knowledge process data from the Knowledge Process Catalog 805…”)
domain knowledge obtained by transforming workflow ranges based on features of analysis-target domains into knowledge (Para 0049: “Notably, this process may be domain-specific (e.g., specific to the legal domain or the medical domain). For example, the document may be analyzed to detect domain-specific semantic knowledge structures specific to the domain Such as known words, symbols, or other indicia of a particular type of text. The simplest example is using the detection of a question mark to designate a sentence as being a question. More complex combinations of words and symbols may also be used (e.g., using the phrase "you need to . . . . followed by a period to identify a task to be accomplished). In general, the document may be structured to follow domain-specific thought processes and their logic based step-by-step approach. The document also allows for identification of the kind of knowledge it contains: information, questions for which a professional working in the domain would require answers to draw conclusions and next steps, tasks a user would need to perform for a business operation.” Domain knowledge is obtained by analyzing features associated with the document type. The feature include semantic type info, certain combination of words which defines the scope of workflow (legal domain or medical domain).)
(Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow Such as, for example, medical diagnostics or financial advice. Four basic processes are shown in FIG. 4B: query processes, lawyer operation processes, document information sharing processes, and client operation processes. These basic processes, and their related Sub-processes, may be combined and linked together to form a complete process flow and are (i) translated into BPMN sub-processes and flow modeling and/or (ii) KPML based Sub-processes and flow modeling, both options leading to their specific executable languages.” The above para serves as guide knowledge which explains steps for workflow generation.)
workflow knowledge obtained by transforming applicable workflows based on user type and domain type into knowledge (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow Such as, for example, medical diagnostics or financial advice.” User type info and domain type info is obtained and transformed/processed into knowledge as explained in above para 0047 and 0049. They are associated with workflow knowledge.)
logical knowledge obtained by transforming functions available in the workflow into knowledge (Para 0034: “A kind of business AI is developed based on knowledge-based business thought processes and logic for knowledge processes. This business AI is not based on the aggregation of very large amounts of data for analysis (as is generally the case in AI) and natural language processing, but rather, on the precision of the logical structure of knowledge processes and its use in these knowledge processes (akin to a mathematics-like structured language), and a detailed identification of the structure of that logic for use in building knowledge processes. Machine learning can, in addition, be applied to this approach for enhanced results.” ML is used to process knowledge based activities and functions, converting them into logical structure.)
physical knowledge for defining model elements at a software library level available in the workflow (Para 0040: “The Knowledge Processing Computer 110 includes two additional components which are related to the processing of knowledge operations: a Knowledge Process Automation Workbench 110A and a Knowledge Process Building Platform 110B. These components 110A, 110B are collections of software elements (e.g., methods, classes, or routines) that provide certain processing functionality, as described in greater detail below.” The knowledge processing computer contain definition of software elements related to processing of physical knowledge.).
Same motivation to combine the teaching of Drevo and Ahuja-Cogny as claim 1.

Regarding claim 20, Drevo and Ahuja-Cogny teach the method of claim 19. 
Drevo also teaches wherein the creating or recommending of the at least one workflow comprises: creating at least one workflow corresponding to the request information of the user based on at least one of the user knowledge, the domain knowledge, the guide knowledge, and the workflow knowledge (Para 0053: “However, it should be understood that, in principle, the techniques described herein may be extended to any type of knowledge-generating workflow such as, for example, medical diagnostics or financial advice.” Para 0047, Para 0049, and Para 0053 explain the user type knowledge, domain knowledge, guide knowledge, and workflow knowledge which are also discussed in claim 2 rejection. A workflow therefore can be generated for a given domain (medical diagnostics or financial advice etc.) using the user type knowledge, domain knowledge, guide knowledge, and workflow knowledge.).

Response to Arguments
Applicant’s arguments filed on 02/02/2021 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive. Claims 1, 8, and 18 have been amended by the applicant, they are addressed in 35 U.S.C. 103 section in this Office Action. All claims remain rejected. Applicant’s arguments have been responded below:

Applicant Argument 1 (Regarding claim 1 and 18):
Drevo fails to disclose or teach all elements of the claimed invention as currently recited in claims 1 and 18. Claim 1 is directed to a self-learning system for automatically performing machine learning (ML), and claim 18 is directed to a self-learning method for automatically performing machine learning (ML). Both claims recite that ML knowledge is stored and stratified based a type of user comprising a level of user knowledge and an analysis-target domain type comprising a classification of information based on a technical field in which the information is applied and that at least one workflow corresponding to the request information of the user is recommended based on the ML knowledge stored in the ML knowledge DB based the type of user associated with the user and the analysis-target domain type associated with the request information.


Response to Argument 1 (Regarding claim 1 and 18):
Applicant argues that Drevo does not address all aspect of current claims 1 and 18. New amendments entered which talks about ML knowledge is stored and stratified based a type of user comprising a level of user knowledge and an analysis-target domain type comprising a classification of information based on a technical field in which the information is applied. Examiner agrees that Drevo does not teach all elements of amended claims 1 and 18. In order to address these new limitations which applicant is arguing above, examiner has included another reference Ahuja-Cogny. This references was previously used on other claims in previous Office Action. But based on the new limitations, this reference has been used on 103 rejection section to address the above limitations of claim 1 and 18. In 103 section, para 0055 and 0056 has been cited from Ahuja-Cogny which teaches the information is categorized based on domain (or technical field) and technical experts or client corresponding to that domain. 

Applicant Argument 2 (Regarding claims 2-17 and 19-20):
Claims 2-17 depend from claim 1, and claims 19-20 depend from claim 18. Combining Ahuja-Cogny with Drevo does not provide sufficient teaching to one of ordinary skill in the art that could be used to modify Drevo that achieve the self-learning system and method for automatically performing machine learning (ML) of the claimed invention. Ahuja-Cogny is directed to a “knowledge process modeling and automation tool which enables end-to-end and full scope automation of various knowledge-related work and other knowledge-intensive operations.” (paragraph [0006]) It was asserted that Ahuja-Cogny teaches user profile data that can be extracted from social media and knowledge processing computer processes and domain knowledge obtained by analyzing features associated with the document type. However, the asserted user profile data and domain knowledge of Ahuja-Cogny is not the type of user comprising a level of user knowledge and an analysis-target domain type comprising a classification of information based on a technical field in which the information is applied by which the ML knowledge is stored and stratified based on which the at least one workflow corresponding to the request information of the user is recommended in the claimed invention 

Response to Argument 2 (Regarding claims 2-17 and 19-20):
It has been further clarified in 103 rejection section how client or user information is being used in workflow generation or classification process. For example, table in para 0055 shows that knowledge operation is categorized based on technical field and respective clients.  Further clients specific to their technical field can perform validation process of the results as they are expert to their domain as para 0055 states “However, for some processes, it may be desirable for the user to provide some level of validation that the process is generating correct   results before, as well as expertise validation of results. Also para 0044 states “execution (e.g., automating the gathering of client information relevant to a particular topic)”, which tells that clients data specific to a particular field is gathered in the workflow generation process. Also para 0053 states “techniques described herein may be extended to any type of knowledge-generating workflow Such as, for example, medical diagnostics or financial advice”, which tells that workflow can be generated based on the technical field or any specific domain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/17/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123